PER CURIAM.
We affirm the final judgment of foreclosure except to the extent it provides that Greentree Servicing, LLC’s mortgage is superior to Appellant’s lien. Quite simply, there was no competent evidence presented by either party that would establish which one had a superior interest. On remand, either party may request an evi-dentiary hearing to resolve this issue. Schroth v. Cape Coral Bank, 377 So.2d 50 (Fla. 2d DCA 1979).
AFFIRMED, in part; REVERSED, in part; and REMANDED.
ORFINGER, PALMER and EVANDER, JJ., concur.